       Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                               :
and NIA GREENE, on behalf of themselves and all others                 :
similarly situated,                                                    :   96 Civ. 8414 (KMW)
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                   - against -                                         :   [PROPOSED]
                                                                       :   JUDGMENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL :                                FOR
                                                                       :   REYNA
DISTRICT OF THE CITY OF NEW YORK,
                                                                       :   ARROYO
                                    Defendant.                         :
---------------------------------------------------------------------- x

WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Reyna Arroyo (“Claimant”) is a member of that class and submitted an individual demand for
damages on August 23, 2018;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master held a hearing on February 14, 2019, with respect to Ms.
Arroyo’s demand for damages and Defendant’s objections;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008];

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
1837];

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Reyna
Arroyo, annexed hereto as Exhibit 1, that he recommended the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);


                                                         1
     Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 2 of 18



IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Reyna Arroyo (Exhibit 1) are adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Ms. Arroyo will have
judgment against the BOE as follows:

   1. Backpay in the amount of $178,614;

   2. Tax-component award in the amount of $20,987;

   3. LAST Fees in the amount of $2,236;

   4. ASAF account award in the amount of $1,833;

   5. CAR Day award in the amount of $1,558;

   6. Pre-judgment interest calculated to be $57,624; and

   7. Pension-related relief pursuant to the terms of the Court’s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Ms. Arroyo will be entitled
to the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:

       a. Incorporate the findings of fact contained in the “Counterfactual Pension Damages
          Input” section, Section II(E) of Exhibit 1;

       b. Incorporate Ms. Arroyo’s counterfactual monthly service history, as listed on Exhibit
          B to the Findings of Fact and Conclusions of Law for Reyna Arroyo; and

       c. Incorporate the findings of fact contained in the “Retroactive Seniority Adjustment”
          section, Section II(G) of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.




                                               2
     Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 3 of 18



This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated: ___________                             ENTERED:




                                                3
Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 4 of 18




           Exhibit 1
          Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 5 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                               :
and NIA GREENE, on behalf of themselves and all others                 :
similarly situated,                                                    : 96 Civ. 8414 (KMW)
                                                                       :
                                  Plaintiffs,                          :
                                                                       :
                  - against -                                          :
                                                                       :
THE BOARD OF EDUCATION OF THE CITY SCHOOL :
DISTRICT OF THE CITY OF NEW YORK,                                      :
                                                                       :
                                  Defendant.                           :
---------------------------------------------------------------------- x


            PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW FOR
                               REYNA ARROYO

I.         PROCEDURAL HISTORY — REYNA ARROYO

           A.     As contemplated by the scheduling order in this case, on August 23, 2018,
                  Plaintiffs’ counsel (“Plaintiffs”) submitted Reyna Arroyo’s demand for damages
                  (the “Demand”) to the Board of Education of the City School District of the City
                  of New York (“BOE” or “Defendant”). 1 The Demand articulated the evidentiary
                  basis for Ms. Arroyo’s backpay damages, with and without interest; Ms. Arroyo’s
                  LAST-fee damages, with and without interest; and Ms. Arroyo’s Annuity Savings
                  Accumulation Fund (“ASAF”) damages. 2 The Court has previously found, and
                  Defendant has not objected to the finding, that class members are entitled to
                  pension-related relief based on their counterfactual service and salary histories, as
                  determined pursuant to the procedures set forth in the Pension Stipulation &
                  Order. 3 Because pension-related relief is determined pursuant to the Pension
                  Stipulation & Order, the Demand did not detail the scope or the amounts of Ms.
                  Arroyo’s pension-related relief.




1
 Reyna Arroyo Individual Pre-Hearing Damages Chart, dated August 23, 2018, attached as Exhibit D (“R. Arroyo
Demand”).
2
    Id.
3
  See Classwide Conclusions of Law, [ECF No. 1008]; see also Pension Stipulation & Order, [ECF No. 1014];
Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No. 800]
(“[T]he parties agree that class members are entitled to the lost pensions they would have received absent the
discriminatory LAST.”).



                                                         1
          Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 6 of 18



              B.   Ms. Arroyo’s Demand sought to modify the Court-ordered backpay damages
                   model by:

                   1.       Removing counterfactual educational advancement beyond RA;

                   2.       Modifying Ms. Arroyo’s damages start date/counterfactual appointment
                            date;

                   3.       Applying stipulated mitigation amounts from September 2004 through
                            December 2004;

                   4.       Modifying Ms. Arroyo’s counterfactual salary-stepping;

                   5.       Modifying Ms. Arroyo’s start date for longevity bonuses; and

                   6.       Modifying Ms. Arroyo’s counterfactual end date. 4

              C.   In total, Ms. Arroyo’s Demand sought $248,323 in monetary damages, as of her
                   presumed date of judgment of December 31, 2018, as well as a tax-component
                   award in an amount to be determined. 5 The Demand noted that Ms. Arroyo’s
                   total monetary relief is subject to change based on Ms. Arroyo’s actual date of
                   judgment. 6

              D.   On September 6, 2018, Defendant responded to Ms. Arroyo’s Demand (the
                   “Response”). 7 Defendant made the following objections to Ms. Arroyo’s
                   Demand:

                   1.       Ms. Arroyo’s counterfactual salary-step should be 1A at counterfactual
                            appointment; and

                   2.       Plaintiffs appear to miscalculate damages from May 2016 through July
                            2016 and from February 2017 through May 2018. 8

              E.   On October 26, 2018, Defendant withdrew its objection that Ms. Arroyo’s
                   counterfactual salary-step should be 1A at counterfactual appointment. 9

              F.   On December 12, 2018, Plaintiffs submitted Ms. Arroyo’s revised demand for
                   damages (the “Revised Demand”). 10 Ms. Arroyo’s Revised Demand incorporated
4
    See R. Arroyo Demand.
5
    See id.
6
    See id.
7
    Def.’s Responses & Objections to R. Arroyo Demand, attached as Exhibit E (“Def.’s Response”).
8
    See id.
9
    See Reyna Arroyo Individual Final Damages Demand Chart, attached as Exhibit F (“R. Arroyo Final Demand”).
 See Letter and attachment from J. Sohn to W. Fraenkel, re: Gulino v. Board of Education, 1:96-cv-08414, dated
10

December 12, 2018, attached as Exhibit G (“R. Arroyo Revised Demand”).


                                                         2
          Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 7 of 18



                    Defendant’s objection concerning the calculation of damages from May 2016
                    through July 2016 and from February 2017 through May 2018. 11 In total, Ms.
                    Arroyo’s Revised Demand sought $242,988 in monetary damages, as of her
                    revised presumed date of judgment of December 31, 2019. 12

               G.   On February 7, 2019, Defendant confirmed that the calculation of Ms. Arroyo’s
                    damages in Ms. Arroyo’s Revised Demand was correct based upon the Special
                    Master’s prior rulings. 13

               H.   During a conference held by the Special Master on February 14, 2019, Defendant
                    did not request a hearing and did not contest Ms. Arroyo’s credibility. 14

               I.   Accordingly, the Special Master ruled that Ms. Arroyo satisfied her burden of
                    proving that $242,988, plus a to-be-determined tax-component award, is the
                    appropriate total damages amount based on the evidence presented, as of her
                    presumed date of judgment. 15 Ms. Arroyo’s monetary damages continue to
                    accrue through Ms. Arroyo’s actual date of judgment. 16

II.            FINDINGS OF FACT — REYNA ARROYO 17

               A.   Background

                    1.       Reyna Arroyo is a Latina woman who was born on                           , 1958. 18

                    2.       Ms. Arroyo was first employed by the BOE as a per diem teacher in 1996-
                             97 school year. 19

                    3.       On February 1, 1997, in pursuit of a regularly appointed teacher position
                             with the BOE, Ms. Arroyo first failed the Liberal Arts and Sciences Test

11
     See id.
12
     See id.
13
     See R. Arroyo Final Demand.
14
  See February 14, 2019 Special Master Conference Summary, Classwide Exhibits referenced in the so-ordered
Supplemental Stipulation Concerning Admissibility of Exhibits (the “Classwide Exhibits”) at GULCS 000587-595,
[ECF No. 1837].
15
     See id.; see also R. Arroyo Final Demand.
16
  The parties stipulate, without waiving any previous objections to the Special Master’s prior rulings, that Exhibits
A, B, and C set forth: (1) any agreed-upon corrections to Ms. Arroyo’s damages calculations since the Special
Master resolved her Revised Demand, and (2) Ms. Arroyo’s accrual of damages through her actual date of
judgment.
17
  This section details the Special Master’s findings of fact for Ms. Arroyo as of February 14, 2019, the date the
Special Master resolved Ms. Arroyo’s Revised Demand.
18
     See R. Arroyo Demand.
19
  See Letter from BOE Office of Recruitment, Personnel Assessment and Licensing to R. Arroyo, dated May 8,
1997, bates numbered 1007334 PERS0136, attached as Exhibit H.



                                                          3
          Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 8 of 18



                            (“LAST”). 20 Ms. Arroyo failed the LAST twenty-eight more times from
                            October 1997 through October 2004. 21

                    4.      Since Ms. Arroyo was unable to pass the LAST, the BOE did not hire her
                            for a regularly appointed teacher position. 22

                    5.      In February 2001, the BOE hired Ms. Arroyo as a Preparatory Provisional
                            Teacher (“PPT”) under a six-month temporary license issued by the New
                            York State Education Department (“SED”). 23

                    6.      PPTs were full-time classroom teachers who had not fulfilled all of the
                            requirements for SED certification. They were hired to fill vacancies in
                            schools where no certified teacher was available. PPTs were required to
                            be nominated by principals and approved by superintendents, receive
                            satisfactory evaluations, and make demonstrated progress toward
                            completion of SED certification requirements to renew their PPT
                            certificates each year. Many PPTs taught the same students as regularly
                            appointed teachers and the same subjects for years. PPTs earned the same
                            salaries as regularly appointed teachers with the same years of service
                            until they reached salary-step 4A. PPTs could not advance beyond salary-
                            step 4A. PPTs with more than twelve months of BOE teaching experience
                            after achieving salary-step 4A earned lower salaries than regularly
                            appointed teachers with the same years of credited service. PPTs did not
                            receive the same benefits as regularly appointed teachers. 24

                    7.      As a PPT, Ms. Arroyo renewed her temporary license two times 25 and
                            taught full time for the BOE as a PPT for approximately two years. 26

                    8.      In September 2003, the BOE terminated Ms. Arroyo from her PPT
                            position because she had not passed the LAST. 27

                    9.      After the BOE terminated Ms. Arroyo, she worked outside the BOE. 28


20
     See Stipulated Exhibit EE, Classwide Exhibits at GULEX 1400.000001.
21
     See id.
22
  See Reyna Arroyo BOE Service History from NYCAPS, bates numbered DR4732, attached as Exhibit I (“R.
Arroyo BOE Service History”).
23
  See id.; New York State Education Department, Teacher Certification Lookup, Reyna Arroyo, attached as
Exhibit J (“R. Arroyo SED Lookup”).
24
     See Stipulation of Classwide Facts & Procedures § B(1), [ECF No. 1009].
25
     See R. Arroyo SED Lookup.
26
     See R. Arroyo BOE Service History.
27
     See id.
28
     See id.



                                                          4
          Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 9 of 18



                    10.    On February 26, 2005, Ms. Arroyo passed the LAST on her thirtieth
                           attempt. 29 By that point in time, however, the BOE’s hiring requirements
                           had changed and the BOE still did not hire Ms. Arroyo for a regularly
                           appointed teacher position. 30

                    11.    In September 2005, the BOE hired Ms. Arroyo as a regularly appointed
                           teacher. 31

                    12.    In May 2018, the BOE terminated Ms. Arroyo from her regularly
                           appointed teacher position for reasons unrelated to the LAST. 32

               B.   Class Membership

                    1.     Ms. Arroyo is a Latina woman who was employed as a New York City
                           public school teacher by the BOE, after June 29, 1995, who failed to
                           achieve a qualifying score on an administration of the LAST, and as a
                           result was denied a permanent teaching appointment.

                    2.     Ms. Arroyo submitted a claim form in this case and is a member of the
                           Plaintiff class.

                    3.     Accordingly, Ms. Arroyo is entitled to monetary relief from the BOE as
                           compensation for the injuries she suffered as a result of the BOE’s
                           discrimination. 33

               C.   Calculation of Backpay

                            The series of collective bargaining agreements between the BOE and the
                    United Federation of Teachers (“UFT”) that govern the salary and benefits for
                    New York City public school teachers (collectively, the “CBA”) provide that
                    regularly appointed teachers with different educational credentials are paid at
                    different levels. 34 The CBA also provides that a regularly appointed teacher’s
                    salary increases at regular intervals according to the CBA salary table, which also
                    provides for various longevity bonuses and other incentives.



29
     See Stipulated Exhibit EE, Classwide Exhibits at GULEX 1400.000001.
30
     See R. Arroyo BOE Service History.
31
     See id.
32
     See id.
33
  See Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No.
321]; Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No.
386].
34
  See, e.g., Appendix A to October 16, 1995-November 15, 2000 Collective Bargaining Agreement, Stipulated
Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide Exhibits at GULEX
1300.000006-13.



                                                         5
      Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 10 of 18



                          Based on the tables in the CBA and the evidence presented, determining
                  what Ms. Arroyo’s salary would have been absent the BOE’s discrimination
                  depends on this Court’s determination of when she would have been appointed as
                  a regularly appointed teacher for the BOE, how long she would have worked as a
                  regularly appointed teacher, and the educational advancement she would have
                  achieved absent the discrimination. 35
                  1.       Appointment Date/Beginning of Damages Accrual Period

                           a)       Based on the evidence presented, which includes a statistical
                                    analysis by the parties’ experts of appointment-date data for
                                    similarly situated non-class comparator teachers, the Court finds
                                    that it would have taken Ms. Arroyo eighteen months after first
                                    failing the LAST to achieve a regularly appointed teacher position.
                                    Eighteen months after Ms. Arroyo first failed the LAST is August
                                    1998. Accordingly, the Court finds that absent the BOE’s
                                    discrimination, Ms. Arroyo would have been appointed as a
                                    regularly appointed teacher in August 1998 (her “Counterfactual
                                    Appointment Date”).

                           b)       Based on Ms. Arroyo’s Counterfactual Appointment Date, the
                                    Court finds that Ms. Arroyo is eligible to accrue backpay damages
                                    beginning in August 1998.

                  2.       Salary-Step Advancement Dates

                           a)       Defendant consents to, and the Court adopts, the following
                                    findings regarding Ms. Arroyo’s counterfactual salary-step
                                    advancement dates: (1) absent the BOE’s discrimination, Ms.
                                    Arroyo would have been placed at salary-step level 6A, as set forth
                                    in the CBA, in August 1998; and (2) absent the BOE’s
                                    discrimination, Ms. Arroyo would have advanced a half-step every
                                    six months thereafter until she reached salary-step level 8B.

                           b)       Defendant also consents to, and the Court adopts, the finding that
                                    absent the BOE’s discrimination, Ms. Arroyo would have been
                                    eligible for longevity bonuses pursuant to the CBA based on her
                                    years of counterfactual service. 36 These longevity bonuses are
                                    factored into Ms. Arroyo’s Counterfactual Monthly Earnings on
                                    Exhibit A.


35
  See Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414 at 10, [ECF
No. 800] (adopting the Special Master’s June 13, 2016 Interim Report and Recommendation, at 11, [ECF No. 777]);
see, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.
36
   See, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.



                                                         6
      Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 11 of 18



                 3.       Educational Advancement

                          a)      The CBA provides that a regularly appointed teacher’s salary
                                  increases when a regularly appointed teacher achieves certain
                                  educational milestones beyond a bachelor’s degree. 37 The CBA
                                  provides that a regularly appointed teacher qualifies for a First
                                  Differential (“C2”) when he or she holds a bachelor’s degree and
                                  has satisfactorily completed thirty semester hours of approved
                                  credits in college or university study beyond his or her bachelor’s
                                  degree. 38 The CBA provides that a regularly appointed teacher
                                  qualifies for a C2 differential and a Promotional Differential
                                  (“PD”) if he or she holds an approved Master’s degree. 39 The
                                  CBA also provides that a regularly appointed teacher qualifies for
                                  an Intermediate Differential (“ID”) if he or she holds an approved
                                  bachelor’s degree and has satisfactorily completed sixty semester
                                  hours of approved credits in college or university study beyond his
                                  or her bachelor’s degree. 40 Finally, the CBA provides that a
                                  regularly appointed teacher qualifies for a Second Differential
                                  (“C6”) if he or she holds an approved Master’s degree and has
                                  satisfactorily completed thirty semester hours of approved credits
                                  in college or university study in addition to those required for his
                                  or her Master’s degree. 41 A C2 differential is known as a PA
                                  salary differential. A combination of a C2 differential and a PD
                                  differential is known as an RA salary differential. A combination
                                  of a C2 differential, a PD differential, and an ID differential is
                                  known as an SA salary differential. A combination of a C2
                                  differential, a PD differential, and a C6 differential is known as a
                                  UA salary differential.

                          b)      The Court previously found that the employment decisions made
                                  by the BOE based on the passing of the LAST were in violation of
                                  Title VII. As a consequence, the BOE violated Title VII. The use
                                  of the LAST to make employment decisions concerning class
                                  members’ career progressions unlawfully disrupted those class
                                  members’ careers and career progressions. Because non-regularly

37
   See, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.
38
  See, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.
39
  See, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.
40
  See, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.
41
   See, e.g., Stipulated Exhibit T, Classwide Exhibits at GULEX 1600.000193-200; Stipulated Exhibit U, Classwide
Exhibits at GULEX 1300.000006-13.



                                                       7
         Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 12 of 18



                                    appointed teachers did not have the same ability to progress
                                    through the CBA salary tables as regularly appointed teachers,
                                    non-regularly appointed teachers did not have the same incentives
                                    to complete post-undergraduate education as regularly appointed
                                    teachers. Accordingly, the Court previously found that, absent any
                                    evidence to the contrary, the starting point for a class member’s
                                    counterfactual educational advancement will be based on the actual
                                    educational advancement of similarly situated non-class
                                    comparators. 42

                           c)       Included in the harm to Ms. Arroyo caused by the BOE’s reliance
                                    on the LAST, was the disruption of Ms. Arroyo’s educational
                                    advancement. Ms. Arroyo’s Revised Demand accounted for the
                                    probability of Ms. Arroyo’s counterfactual educational
                                    advancement after she first failed the LAST.

                           d)       Based on the evidence presented, which includes a statistical
                                    analysis by the parties’ experts of educational-advancement data
                                    for non-class comparator teachers who were not adversely affected
                                    by the LAST, the Court finds that Ms. Arroyo would have
                                    achieved an RA salary differential in February 2001 had she not
                                    been discriminated against by the BOE.

                           e)       The BOE hired Ms. Arroyo as a regularly appointed teacher in
                                    September 2005. 43 Since Ms. Arroyo’s appointment in September
                                    2005, Ms. Arroyo has not achieved educational advancement
                                    beyond RA.

                           f)       Based on the evidence presented, the Court finds that, absent the
                                    BOE’s discrimination, Ms. Arroyo would not have advanced
                                    beyond RA. Accordingly, the Court finds that Ms. Arroyo’s
                                    backpay damages shall be calculated using her actual educational
                                    advancement.

                   4.      Backpay Damages End Date

                           a)       Pursuant to the Court’s prior rulings, Ms. Arroyo is entitled to
                                    backpay damages until May 30, 2018, when she was terminated by
                                    the BOE for reasons unrelated to the LAST. Ms. Arroyo was
                                    employed by the BOE as a regularly appointed teacher until May
                                    30, 2018. 44 This serves as prima facie evidence that Ms. Arroyo
                                    would have worked as a regularly appointed teacher from her

 See Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414 at 10, [ECF
42

No. 800].
43
     See R. Arroyo BOE Service History.
44
     See id.



                                                         8
      Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 13 of 18



                                  Counterfactual Appointment Date until May 30, 2018 (her
                                  “Counterfactual End Date”) absent the BOE’s discrimination.

                         b)       Beginning in February 2017, Ms. Arroyo’s monthly mitigation
                                  earnings as a regularly appointed teacher, as described below in
                                  Section II(C)(7), equals her monthly counterfactual earnings as a
                                  regularly appointed teacher.

                         c)       The BOE did not contend and did not submit any evidence that
                                  Ms. Arroyo would have left the BOE for any period of time prior
                                  to February 2017 absent the BOE’s discrimination.

                         d)       Accordingly, based on the evidence presented, the Court finds that
                                  Ms. Arroyo’s backpay damages end date should be February 1,
                                  2017 (her “Damages End Date”), that Ms. Arroyo’s backpay
                                  damages should not be reduced by a probability of pre-retirement
                                  attrition, and that Ms. Arroyo should receive full backpay damages
                                  until her Damages End Date.

                 5.      Counterfactual Earnings & Additional Earnings

                         a)       Based on the evidence presented and the Court’s findings of:
                                  Counterfactual Appointment Date; salary-step advancement dates;
                                  educational advancement; and Damages End Date, the Court finds
                                  that absent the BOE’s requirement that its teachers pass the LAST
                                  to be eligible to be regularly appointed teachers, Ms. Arroyo’s
                                  monthly earnings as a regularly appointed teacher would have been
                                  as listed in the column entitled Counterfactual Monthly Earnings
                                  on Exhibit A.

                         b)       Based on the evidence presented, the Court finds that absent the
                                  BOE’s requirement that its teachers pass the LAST to be eligible to
                                  work in various job titles, Ms. Arroyo would have earned the
                                  following amounts in the following years in addition to the base
                                  salary set forth in the CBA (“Additional Earnings”): 45

                                       YEAR                              INCOME

                                        2003                               $1,309
                                        2004                               $1,616

45
  These Additional Earnings derive from the average additional compensation regularly appointed BOE teachers
earned during the damages period. See Stipulated Exhibit H, Classwide Exhibits at GULEX 1100.000003; see also
Stipulated Exhibit AD, Classwide Exhibits at GULEX 1100.000005. Additional Earnings are applied on a pro rata
basis for the time periods when Ms. Arroyo was not employed by the BOE and her Social Security earnings are used
to calculate her monthly mitigation, as detailed in Section II(C)(7) herein.



                                                       9
        Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 14 of 18




                                         2005                             $1,493

                   6.      Cumulative Absence Reserve (“CAR”) Payouts — The parties stipulate,
                           without waiving any previous objections to the Special Master’s prior
                           rulings, that any payments Ms. Arroyo received from the BOE for her
                           accumulated CAR days after she separated from BOE service as a result of
                           the BOE’s discrimination (“CAR Payouts”) should not be included in Ms.
                           Arroyo’s mitigation earnings. 46

                   7.      Mitigation

                           a)      Defendant does not contest Ms. Arroyo’s mitigation efforts from
                                   her Counterfactual Appointment Date through her Damages End
                                   Date.

                           b)      The Court finds that Ms. Arroyo’s mitigation earnings from her
                                   Counterfactual Appointment Date through August 2004 and from
                                   January 2005 through her Damages End Date are computed as
                                   follows:

                                   (1)     For the months she was employed as a full-time BOE
                                           teacher, Ms. Arroyo’s actual monthly mitigation is equal to
                                           her actual monthly BOE salary during those months.

                                   (2)     For the months that she was not employed full time by the
                                           BOE, Ms. Arroyo’s actual monthly mitigation is equal to
                                           her yearly Social Security earnings less the yearly
                                           Additional Earnings and CAR Payouts, evenly distributed
                                           over the months in the relevant year that she was not
                                           employed full time by the BOE.

                           c)      The parties have stipulated that Ms. Arroyo’s mitigation earnings
                                   from September 2004 through December 2004 are $1,725/month. 47
                           d)      Based on the evidence presented and the parties’ stipulation, the
                                   Court finds that Ms. Arroyo’s monthly mitigation during each
                                   month of the damages period, which are deducted from each
                                   month’s counterfactual earnings, was as listed in the column
                                   entitled Monthly Mitigation on Exhibit A.
                   8.      Backpay Damages — Based on the evidence presented and the Court’s
                           findings of: Counterfactual Appointment Date; salary-step advancement
                           dates; educational advancement; Damages End Date; counterfactual

46
     See February 21, 2018 Special Master Conference Summary, Classwide Exhibits at GULCS 000393-403.
47
  See February 15, 2017 Special Master Conference Summary, Classwide Exhibits at GULCS 000132-40; see also
Stipulation of Classwide Facts & Procedures § G(2), [ECF No. 1009].



                                                      10
      Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 15 of 18



                         earnings; and mitigation, the Court finds that Ms. Arroyo is entitled to the
                         monthly backpay damages listed in the column entitled Monthly Damages
                         on Exhibit A.

        D.       Other Compensable Amounts

                 LAST fees — Ms. Arroyo took the LAST thirty times and paid the following
                 amounts to take the LAST on the following dates: 48

                 1.      $70 on February 1, 1997;

                 2.      $70 on October 18, 1997;

                 3.      $90 on July 18, 1998;

                 4.      $70 on October 24, 1998;

                 5.      $70 on January 16, 1999;

                 6.      $70 on April 17, 1999;

                 7.      $70 on October 30, 1999;

                 8.      $70 on January 22, 2000;

                 9.      $70 on April 15, 2000;

                 10.     $90 on July 15, 2000;

                 11.     $70 on October 21, 2000;

                 12.     $70 on January 20, 2001;

                 13.     $70 on April 21, 2001;

                 14.     $90 on July 14, 2001;

                 15.     $70 on December 8, 2001;

                 16.     $70 on March 2, 2002;

                 17.     $70 on May 11, 2002;

                 18.     $90 on July 20, 2002;

                 19.     $70 on September 28, 2002;

48
   See Stipulated Exhibit FF, Classwide Exhibits at GULEX 1500.000001-63; see also Stipulated Exhibit EE,
Classwide Exhibits at GULEX 1400.000001.



                                                      11
      Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 16 of 18



                 20.     $70 on December 7, 2002;

                 21.     $70 on March 1, 2003;

                 22.     $90 on July 19, 2003;

                 23.     $70 on September 20, 2003;

                 24.     $70 on January 10, 2004;

                 25.     $70 on March 27, 2004;

                 26.     $70 on April 24, 2004;

                 27.     $70 on May 22, 2004;

                 28.     $70 on June 26, 2004;

                 29.     $88 on October 23, 2004; and

                 30.     $88 on February 26, 2005.

                 Ms. Arroyo is entitled to $2,236 to compensate her for the fees she paid to take
                 the LAST. 49

        E.       Pension Damages

                 Counterfactual Pension Damages Input — Based on the evidence presented, and
                 pursuant to the procedures set forth in the Pension Stipulation & Order, the Court
                 finds that the following information regarding Ms. Arroyo should be imported
                 into the Teachers’ Retirement System of the City of New York (“TRS”):

                 1.      Date of Birth —                , 1958

                 2.      Gender — Female

                 3.      Address —                           , Teaneck, NJ 07666

                 4.      Counterfactual date of appointment as a regularly appointed teacher —
                         August 1, 1998

                 5.      BOE Employment Title — As listed in column entitled Title on Exhibit B

                 6.      Annual contractual salary — As listed in column entitled Annual Salary
                         on Exhibit B


49
   See Stipulated Exhibit FF, Classwide Exhibits at GULEX 1500.000001-63; see also Stipulated Exhibit EE,
Classwide Exhibits at GULEX 1400.000001.



                                                      12
      Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 17 of 18



                  7.       Monthly contractual salary — As listed in column entitled Counterfactual
                           Monthly Earnings on Exhibit A

                  8.       Dates of breaks in service (if any) — N/A

                  9.       Termination of regularly appointed teacher service (if any) — May 30,
                           2018

                  10.      Retirement date (if any) — N/A

         F.       ASAF Damages

                        Based on the evidence presented and the Court’s findings of:
                  Counterfactual Appointment Date; salary-step advancement dates; and
                  Counterfactual End Date, the Court finds that Ms. Arroyo is entitled to $1,833 in
                  ASAF damages.
         G.       Retroactive Seniority Adjustment

                  1.       The Court finds, and Defendant does not object to the finding, that Ms.
                           Arroyo was denied seniority as a result of the BOE’s discrimination. 50
                           Accordingly, the Court finds that Ms. Arroyo is entitled to the seniority
                           she was denied from her Counterfactual Appointment Date through her
                           Damages End Date (“Retroactive Seniority”).

                  2.       The Court finds that Ms. Arroyo is entitled to the following adjustments in
                           the BOE’s records to reflect her Retroactive Seniority:

                           a)       Health Insurance Eligibility — Upon Ms. Arroyo’s retirement
                                    from TRS, Ms. Arroyo will receive the post-retirement health
                                    insurance coverage, if any, that may be available to similarly
                                    situated members of TRS with the same increment of credited
                                    service who retire from TRS on the same date as Ms. Arroyo,
                                    pursuant to § 12-126 of the New York City Administrative Code or
                                    any other statute, rule, policy, or practice effective at such time
                                    with respect to post-retirement health insurance coverage. 51 This
                                    relief is subject to future legislative action with respect to § 12-126
                                    of the New York City Administrative Code, as well as any other



50
  See January 24, 2018 Special Master Conference Summary, Classwide Exhibits at GULCS 000380-387 (“The
parties stated that they agree claimants will receive retroactive seniority with respect to salary-step advancement,
longevity bonuses, accrual of years of service for pension, post-retirement health care benefits, accrual of CAR days,
sabbatical leave rights, restoration of health leave rights, and hardship transfers.”).
51
  This relief will apply in the same manner described in this paragraph if, following entry of this judgment, Ms.
Arroyo transfers her credited service from TRS to the Board of Education Retirement System of the City of New
York (“BERS”) or the New York City Employee Retirement System (“NYCERS”) and subsequently retires from
BERS or NYCERS.



                                                         13
    Case 1:96-cv-08414-KMW Document 2897-1 Filed 10/18/19 Page 18 of 18



                            valid change that may later be made to the post-retirement health
                            insurance coverage for such similarly situated members.

                   b)       CAR Days — Ms. Arroyo should receive $1,558 in monetary
                            damages for the CAR days she would have accrued as a regularly
                            appointed BOE teacher during her counterfactual service period.

      H.    Tax-Component

                   The parties stipulate, without waiving any previous objections to the
            Special Master’s prior rulings, that Ms. Arroyo is entitled to a tax-component
            award in the amount of $20,987.
Dated: October 18, 2019
       New York, New York




                                             14
